nd

“a0 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

  
 

 

 

 

 

 

 

 

 

 

 

 

Vv. {For Offenses Committed On or After November 1, 1987)
Esteban Gutierrez-Morales Case Number: 3:19-mj-24543
Roseline Dergregoriz an erase ~~
Defendant's Attorney ane i i ve i:
REGISTRATION NO, 37164479
ee DEC 06 2013
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLERK US DISTHIC? COUNT a
STRICT Gr CAnren
CL) was found guilty to count(s) Sy OTHERS " DEPUTY |
after a plea of not guilty,

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

C] The defendant has been found not guilty on count{s)
L) Count(s) a, dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: 5

C] TIME SERVED Ay “e days

 

Assessment: $10 WAIVED [© Fine: WAIVED

| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

{] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 6, 2019

 

Date of Imposition of Sentence

Recetved he \ > > Sy UW dos

DUSM Sam HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

-Clerk’s Office Copy | a | 3:19emj-24543 So

ni pee ana eee tim ine ee te Se pene yy te ep agp meee
